Exhibit 10.1

NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. PORTIONS OF
THIS DOCUMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN
REDACTED AND ARE MARKED HEREIN BY “[***]”. SUCH REDACTED INFORMATION HAS BEEN
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT
REQUEST.

AMENDED AND RESTATED LICENSE AGREEMENT

This Amended and Restated License Agreement (this “Agreement”), by and between
Immersion Software Ireland Limited (“Immersion Ireland”), an Irish company and a
wholly owned subsidiary of Immersion Corporation, Immersion Corporation, a
Delaware corporation (“Immersion Corporation,” and collectively with Immersion
Ireland, “Immersion”), and Samsung Electronics Co., Ltd., a South Korean
corporation with principal offices located at 416 Maetan-3dong, Yeongtong-gu,
Suwon-si, Gyeonggi-do, 443-742 Korea for itself and on behalf of its Affiliates
(collectively “Samsung”), is entered into as of January 1, 2013 (the “Effective
Date”).

WHEREAS, Immersion Corporation and Samsung entered into that certain Amended and
Restated License Agreement [***] as amended [***] (the “[***]”); and

WHEREAS, Immersion Ireland and Samsung desire to amend and restate the [***] to
include additional software licenses and patent licenses, in each case, subject
to, the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
contained herein, the parties agree as set forth in the attached terms and
conditions and exhibits, which are hereby incorporated by reference and made
part of this Agreement.

Accepted by:

 

IMMERSION IRELAND       SAMSUNG   

By:

 

/s/ Liam Grainger

     

By:

  

/s/ Hyungmoon No

  

Name:

 

Liam Grainger

     

Name:

  

Hyungmoon No

  

Title:

 

Director

     

Title:

  

Vice President

  

Date:

 

3-6-2013

     

Date:

  

7th Mar. 2013

  

IMMERSION CORPORATION

 

By:

 

/s/ Victor Viegas

Name:

 

Victor Viegas

Title:

 

President and CEO

Date:

 

3-6-2013

 

Address for Notice:

  

Address for Notice:

                Immersion Ireland c/o Immersion Corp.

  

                Samsung Electronics Co., Ltd.

                30 Rio Robles

  

                416 Maetan-3dong

                San Jose, California 95134

  

                Yeongtong-gu, Suwon-si

                ATTN: Legal Department

  

                Gyeonggi-do, 443-742 Korea

  

                ATTN: Legal Department

 

[***] Confidential Treatment Requested

 

1



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1.

DEFINITIONS.    For purposes of this Agreement, the following terms shall have
the following meanings:

1.1    “[***]” shall have the meaning set forth in the recitals of this
Agreement.

1.2    “[***] Sold Units” shall mean the units of Licensed Devices sold by
Samsung during [***].

1.3    “[***]” shall have the meaning set forth in Section 13.4(a).

1.4    “[***]” shall have the meaning set forth in Section 13.4(b).

1.5    “Affiliate” means, with respect to a party, any corporation or other
entity that is directly or indirectly controlling, controlled by or under common
control with such party. For purposes of this definition, “control” shall mean
the direct or indirect beneficial ownership of more than fifty percent (50%) of
the stock or equity of such entity entitled to vote in the election of directors
(or, in the case of an entity that is not a corporation, for the election of the
corresponding managing authority). An Affiliate shall be deemed an Affiliate
only so long as the above ownership or control exists.

1.6    “Agreement” shall have the meaning set forth in the introductory
paragraph of this Agreement.

1.7    “Application” shall have the meaning set forth in Section 11.3.

1.8    “[***]” means any field of use relating to [***] products or services,
including, without limitation, [***] and [***] simulators, unless agreed
otherwise between the parties via an amendment to this Agreement.

1.9    “Basic Haptic Functionality” means haptic or vibrotactile functionality
implemented or otherwise incorporated in a Mobile Device that satisfies all of
the following: (a) incorporates no actuator (or similar device), except a [***]
in each case, that is capable of being activated only in an [***] manner (i.e.,
such actuator can be activated [***]; (b) does not include any electrical
circuit that may be used to control or condition the [***] to the actuator
contained in such Mobile Device, or that may otherwise [***] are applied to such
actuator; and (c) does not incorporate or otherwise utilize any Licensed
Software. Notwithstanding the foregoing, for the purpose of this Agreement, the
haptic or vibrotactile functionality related to the [***] and the [***] during
the Term shall be included as Basic Haptic Functionality.

1.10    “Change of Control” shall have the meaning set forth in Section 14.1.

1.11    “Current Haptic Application” shall mean a software application (or
function) (other than, for the avoidance of doubt, any Licensed Software or
other Immersion software product) currently incorporated and utilized in a
Samsung Branded Mobile Device that is commercially available to end users as of
the Effective Date where such software application utilizes haptic or
vibrotactile functionality. For the purpose of clarity, any derivative or
enhancement of a Current Haptic Application shall be deemed a Current Haptic
Application. In no event shall [***] constitute a Current Haptic Application.
Notwithstanding the foregoing, for the purposes of this Agreement, [***] shall
be included as Current Haptic Applications.

1.12    “Effective Date” shall have the meaning set forth in the introductory
paragraph of this Agreement.

1.13    “[***]” means, unless agreed otherwise in writing between the parties
via an amendment to this Agreement, any [***] relating to products, services or
content designed, sold or marketed for use: (a) in the [***]; (b) in the [***];
(c) in the [***]; and/or (d) in the [***].

1.14    “Existing Claims” shall have the meaning set forth in Section 2.2.

 

[***] Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

1.15    “Field of Use” means Mobile Devices. The “Field of Use” [***] products
or services that are designed, sold, or marketed for use [***].

1.16    “[***] Payment” shall mean the [***] of [***] due to Immersion Ireland
pursuant to Section 5.1.

1.17    [***]

1.18    “Foundry Products” means Mobile Devices which are: (a) designed by or
for a third party without substantial input from Samsung or its Affiliates, and
manufactured, reproduced, sold, leased, licensed, distributed or otherwise
transferred from Samsung or its Affiliates to that third party (or to customers
of, or as directed by, that third party); or (b) designed, manufactured,
reproduced, sold, leased, licensed, distributed or otherwise transferred through
or by Samsung or its Affiliates for or on behalf of a third party for the
primary purpose of attempting to make such products licensed or immune from suit
with respect to any Licensed Software or any Immersion Patent; provided,
however, that Mobile Devices designed and manufactured pursuant to the request
by carriers shall not constitute Foundry Products so long as such Mobile Devices
are branded (or co-branded) with Samsung’s brand.

1.19    “[***]” means the market principally for [***] or [***] for use in
conjunction with [***] or similar [***] purposes.

1.20    “[***]” means a software application capable of providing haptic or
vibrotactile feedback to an end user of a device in connection with [***].

1.21    “[***]” means a software [***] application capable of adding haptic or
vibrotactile feedback to [***].

1.22    “Haptic SDK” means Immersion Corporation’s Haptic SDK tool designed to
create haptic software applications for use in Mobile Devices.

1.23    “[***]” means a software application that provides haptic or
vibrotactile feedback to an end user in connection with such end user’s use of
[***] a Mobile Device.

1.24    “HD Integrator” shall have the meaning set forth in Exhibit A.

1.25    “Immersion” shall have the meaning set forth in the introductory
paragraph of this Agreement.

1.26    “Immersion Corporation” shall have the meaning set forth in the
introductory paragraph of this Agreement.

1.27    “Immersion Integrator Software” shall mean, collectively, the following:
(a) Integrator; (b) HD Integrator; and (c) all Upgrades, Updates, error
corrections or replacement versions of any of the foregoing.

1.28    “Immersion Ireland” shall have the meaning set forth in the introductory
paragraph of this Agreement.

1.29    “Immersion Patents” means the patents owned or controlled by Immersion
or its Affiliates during the Term, along with any continuations,
continuations-in-part, divisions, international counterparts, reissues and
reexaminations thereof. For the sake of clarity, Immersion Patents does not
include: (a) patents owned by entities that may acquire Immersion or its
Affiliates, and (b) patents controlled by Immersion or its Affiliates that
require the payment of a fee in connection with any sublicense of such patents
to any third party other than Immersion’s employees or subcontractors who are
obligated to assign such patents to Immersion or its Affiliates in consideration
of such fee.

1.30    “Immersion Preexisting Technology” means Intellectual Property Rights
developed, acquired or otherwise owned by Immersion or its Affiliates prior to
the Effective Date.

1.31    “Immersion Solely Developed Technology” means Intellectual Property
Rights developed, acquired or otherwise obtained by Immersion independently of
Samsung on and after the Effective Date.

 

[***] Confidential Treatment Requested

 

3



--------------------------------------------------------------------------------

1.32    “Immersion TouchSense Player Software” shall mean, collectively, the
following: (a) TS3000; (b) TS4000; (c) TS5000; and (d) all Upgrades, Updates,
error corrections or replacement versions of any of the foregoing.

1.33    “Immersion TouchSense/Integrator Solutions” shall mean, collectively,
the Immersion TouchSense Player Software and the Immersion Integrator Software.

1.34    “Immersion Trademarks” shall have the meaning set forth in Section 3.3.

1.35    “Imposed Tax” shall have the meaning set forth in Section 11.2.

1.36    “Intellectual Property Rights” shall mean any intellectual property
rights (or similar rights) including, but not limited to, copyrights, patent
rights, trade secret rights, trademark rights, trade name rights and any other
intellectual property rights (or similar rights).

1.37    “Integration and Porting Services Fee” shall have the meaning set forth
in Section 5.2.

1.38    “Integrator” shall have the meaning set forth in Exhibit A.

1.39    “IP Claim” shall have the meaning set forth in Section 11.

1.40    “Licensed Basic Haptic Device” means a Samsung Branded Mobile Device
that constitutes a Mobile Device With Basic Haptic Functionality.

1.41    “Licensed Device” shall mean, collectively, Licensed Basic Haptic
Devices and Licensed TouchSense Devices. Licensed Device shall in no event
include any products or services: (a) [***]; or (b) any Foundry Products.

1.42    “Licensed Software” shall mean, collectively, the Immersion
TouchSense/Integrator Solutions and the Haptic SDK.

1.43    “Licensed TouchSense Device” shall mean a Samsung Branded Mobile Device
that incorporates Licensed Software in compliance with the terms and conditions
of this Agreement.

1.44    “Linux Modules” shall mean software that enables Licensed Software to
operate on a Linux-based operating system.

1.45    “Mobile Device” means any electronic mobile devices having
telecommunication or computing functionality including without limitation a
mobile phone, laptop, notebook, netbook, MP3, camera, or tablet computer
(including a convertible notebook).

1.46    “Mobile Device With Basic Haptic Functionality” means any Mobile Device
that contains no haptic or vibrotactile functionality except for Basic Haptic
Functionality.

1.47    “Open Source Software” shall mean any software which is subject to or
meeting the criteria of the license terms and conditions listed as at any time
during the term of this Agreement, as and to the extent applicable, at
http://www.opensource.org/docs/definition.php (or successor URL) and including,
without limitation, licenses currently listed at http://opensource.org/licenses/
(or successor URL), or which is subject to any similar license terms.

1.48    “Piezoactuator” shall mean an actuator containing materials that have
the ability to generate potential mechanical strain in response to an applied
electric potential.

1.49    “Prior Basic Haptic Units” shall have the meaning set forth in
Section 2.2.

1.50    “[***]” shall have the meaning set forth in Section 13.4(c).

1.51    “[***]” means any field of use relating to products or services designed
for use in: (a) [***]; (b) simulation of or for [***]; and/or (c) simulation for
development and testing of [***].

 

[***] Confidential Treatment Requested

 

4



--------------------------------------------------------------------------------

1.52    “[***]” means any field of use relating to: (a) the treatment of, or
delivery of [***], including any field of use relating to [***]; and/or
(b) [***] of physical or other characteristics of [***].

1.53    “Releasing Entities” shall have the meaning set forth in Section 2.2.

1.54    “Samsung” shall have the meaning set forth in the introductory paragraph
of this Agreement.

1.55    “Samsung Branded Mobile Device” means a Mobile Device within the Field
of Use that is marketed and sold under Samsung’s brand to end users of such
products.

1.56    “Samsung Competitor” means any of the following: [***] and their
respective affiliates and such other entities as may be agreed upon by the
Parties from time to time.

1.57    “Samsung Preexisting Technology” means Intellectual Property Rights
developed, acquired or otherwise owned by Samsung prior to the Effective Date.

1.58    “Samsung Solely Developed Technology” means Intellectual Property Rights
developed, acquired or otherwise obtained by Samsung independently of Immersion
on and after the Effective Date.

1.59    “[***]” means a software application [***] of haptic or vibrotactile
feedback.

1.60    “Source Code” shall have the meaning set forth in Section 2.1(b).

1.61    “Term” shall have the meaning set forth in Section 13.1.

1.62    “TS3000” shall have the meaning set forth in Exhibit A.

1.63     “TS4000” shall have the meaning set forth in Exhibit A.

1.64     “TS5000” shall have the meaning set forth in Exhibit A.

1.65    “Update” means a future version of an Immersion TouchSense/Integrator
Solution that satisfies all of the following: (i) Immersion Corporation makes
such future version generally available to its customers on a when and if
available basis; (ii) does not include new major feature or functionality
additions to the then-currently shipping Immersion TouchSense/Integrator
Solution being updated; and (iii) such future version is marketed and licensed
by Immersion under the same Immersion TouchSense/Integrator Solution product
name as the version of the Immersion TouchSense/Integrator Solution product
being updated.

1.66    “Upgrade” means a future version of an Immersion TouchSense/Integrator
Solution that satisfies all of the following: (i) Immersion Corporation makes
such future version generally available to its customers on a when and if
available basis; (ii) includes new major feature or functionality additions to
the then-currently shipping Immersion TouchSense/Integrator Solution being
upgraded; and (iii) such future version is marketed and licensed by Immersion
under the same Immersion TouchSense/Integrator Solution product name as the
version of the Immersion TouchSense/Integrator Solution product being upgraded.

1.67    “[***]” shall mean the applicable rights (pursuant to either 13.4(a),
Section 13.4(b), or Section 13.4(c)) exercised by Samsung, if any, pursuant to
Section 13.4.

1.68    “Withholding Claim” shall have the meaning set forth in Section 11.2.

 

2.

GRANT OF LICENSES.

2.1    Basic Haptics Patent License. Subject to Samsung’s compliance with the
terms and conditions of this Agreement, Immersion Ireland hereby grants to
Samsung a [***], worldwide, non-transferable,

 

[***] Confidential Treatment Requested

 

5



--------------------------------------------------------------------------------

non-exclusive, non-sublicenseable, and non-assignable license during the Term,
under the Immersion Patents [***], to make, use, sell, offer for sale, export
and/or import Licensed Basic Haptic Devices in the Field of Use.

2.2    Release of Claims. Contingent upon Immersion’s receipt of the [***]
Payment and effective upon the Effective Date, Immersion, on behalf of itself,
its Affiliates, and their successors and assigns (“Releasing Entities”), hereby
fully, finally, irrevocably, and forever releases and discharges Samsung and its
Affiliates (with its agents, attorneys, and employees), its respective
directors, officers, managers, vendors, suppliers, manufacturers, developers,
distributors, contractors, customers and end-users from any and all claims,
demands, losses, costs, damages, debts, liabilities, obligations and causes of
action, whether now known or unknown, suspected or unsuspected, which the
Releasing Entities may now hold or own, or has at any time heretofore held or
owned, that are based on the Immersion Patents (collectively “Existing Claims”),
which Existing Claims have been made or which might be made at any time based on
the distribution, sale or manufacture of the Prior Basic Haptic Units. For the
purpose of this Agreement, “Prior Basic Haptic Units” mean Mobile Devices With
Basic Haptic Functionality sold or distributed under the Samsung brand by
Samsung prior to the Effective Date.

2.3    Licensed Software.

(a)      Object Code License. Subject to Samsung’s compliance with the terms and
conditions of this Agreement, Immersion Ireland grants to Samsung a
royalty-bearing, worldwide, non-exclusive, non-sublicenseable (except for
subsection (iii) below), non-transferable, and non-assignable license during the
Term: (i) to copy and use and access the Immersion TouchSense/Integrator
Solutions (in object code form) and incorporate and install such copy into
Licensed TouchSense Devices; (ii) distribute, sell, offer to sell, import, and
export such copy of the Immersion TouchSense/Integrator Solutions, directly or
indirectly through distributors, resellers and/or agents, solely as incorporated
in a Licensed TouchSense Device, to an end user customer for use by such end
user customer; and (iii) to sublicense the rights granted in (i) to third
parties solely for the purpose of exercising Samsung’s rights under (i) above.
With respect to Intellectual Property Rights, the foregoing license includes the
right, only under Immersion Intellectual Property Rights covering inventions
embodied in the unmodified Immersion TouchSense/Integrator Solutions, for
Samsung to undertake the acts set forth in (i) and (ii) above solely with
respect to the Immersion TouchSense/Integrator Solutions as incorporated in a
Licensed TouchSense Device.

(b)      Source Code License. Subject to Samsung’s compliance with the terms and
conditions of this Agreement, Immersion Ireland hereby grants to Samsung the
royalty-bearing, worldwide, non-exclusive, non-sublicenseable (except as
expressly permitted herein), non-transferable, and non-assignable license during
the Term, to internally store, view and modify the elements/modules of the
Immersion TouchSense/Integrator Solutions provided by Immersion to Samsung in
source code form (the “Source Code”) solely as necessary to incorporate the
Immersion TouchSense/Integrator Solutions into Licensed TouchSense Devices in
accordance with this Agreement. For the avoidance of doubt, the foregoing
license does not include any right or license for Samsung to transmit, display,
perform or distribute to any third party, any of the Source Code. With respect
to patents, the foregoing license includes the right, only under Immersion
Patents covering inventions embodied in the unmodified Source Code, for Samsung
to undertake the acts set forth in this Section 2.3 solely as necessary to
incorporate the Immersion TouchSense/Integrator Solutions into Licensed
TouchSense Devices in accordance with this Agreement.

(c)      Haptic SDK License. Subject to Samsung’s compliance with the terms and
conditions of this Agreement, Immersion Ireland grants to Samsung a
royalty-bearing, worldwide, non-transferable, non-exclusive, non-sublicenseable
(except as expressly permitted herein), and non-assignable license during the
Term: (a) to use the Haptic SDK to internally develop Current Haptic
Applications; and (b) to copy and incorporate such Current Haptic Applications
into Licensed TouchSense Devices.

2.4    Restrictions, Conditions and Obligations.

(a)      Notwithstanding anything to the contrary herein, the licenses granted
in Section 2.1 with respect to Licensed Devices cannot be used by or on behalf
of Samsung to sell, or offer for sale, Licensed Devices that incorporate
software programs or applications that

 

[***] Confidential Treatment Requested

 

6



--------------------------------------------------------------------------------

utilize haptic or vibrotactile functionality (other than, to the extent
applicable, (i) Current Haptic Applications in the case of Licensed Basic Haptic
Devices. In addition, Samsung may only use Licensed Software for use with
Current Haptic Applications in compliance with the terms of this Agreement.

(b)      Notwithstanding anything to the contrary herein, a party shall not have
the right to enter into any legally binding obligations on behalf of the other
parties.

(c)      Samsung shall not distribute the Licensed Software: (a) on a
stand-alone basis or with any products other than as part of a Licensed
TouchSense Device distributed in accordance with this Agreement; or (b) to any
entity whom Samsung knows or should reasonably conclude will use the Licensed
Software primarily for purposes of benchmarking or similar testing, or for
reverse engineering or disassembling.

(d)      Except as provided in this Agreement, no right to sublicense the rights
granted to Samsung in this Agreement is granted by Immersion to Samsung.

(e)      Samsung shall store the Source Code on secure servers controlled by
Samsung and located at its principal address identified in the preamble above.
Samsung acknowledges that the Source Code constitutes the trade secrets of
Immersion. Further, Samsung agrees to control and safeguard all Source Code
using similar security measures and safeguards as Samsung uses for its own
similar source code but in any event shall observe procedures and controls
including at a minimum the following (for the avoidance of doubt, the
obligations contained in this Section 2.4(e), and all other obligations of
Samsung relating to the Source Code, shall apply with respect to all
enhancements, improvements, derivative works and other modifications made to any
Source Code):

(1)        The Source Code shall be accessible only by those Samsung employees
with a manifest “need to know” directly related to the purpose of this
Agreement.

(2)        Samsung agrees to notify Immersion promptly if a breach of security
occurs that compromises the confidentiality of the Source Code and to take
actions appropriate in the circumstances to rectify such breach.

(f)        Immersion reserves all rights not expressly granted to Samsung in
this Agreement. No implied licenses are granted to Samsung under or in
connection with this Agreement.

2.5    Affiliates of Samsung; Use of Third Parties; Distributors/Resellers.
Notwithstanding anything to the contrary in this Agreement, if any of Samsung’s
Affiliates wish to exercise any rights granted to Samsung’s Affiliates pursuant
to this Agreement, each such Affiliate must first agree to be bound by the same
obligations, limitations and restrictions imposed on Samsung under this
Agreement. Samsung shall cause each of such Affiliates to comply with the terms
and conditions of this Agreement and shall be responsible for the acts or
omissions of its Affiliates as if such acts and omissions had been the acts and
omissions of Samsung hereunder. Samsung shall be responsible for ensuring that
all third parties exercising Samsung’s rights hereunder under
Section 2.3(a)(iii) shall fully comply with this Agreement. Samsung shall notify
Immersion promptly if Samsung becomes aware of the unauthorized use of Licensed
Software by a distributor, reseller or agent of any Licensed Device.

3.    MARKETING; ATTRIBUTION.

3.1    Press Release. The parties may issue joint press releases from time to
time if mutually agreed upon by the parties. Neither party shall issue any other
press release regarding its relationship with the other party pursuant to this
Agreement without the consent of the other party, which shall not be
unreasonably withheld or delayed.

3.2    Label Requirements. In accordance with Exhibit B, Samsung agrees to use
commercially reasonable efforts to provide a reference to Immersion’s patents
covering the Licensed Software and Immersion Patents by including the
information set forth in Exhibit B on an Internet website or manuals designed to
be accessed by end users (located in the United States) of Licensed Devices.

3.3    Trademark License. Immersion Ireland hereby grants to Samsung a
non-exclusive, limited license to use, and Samsung may use, the Immersion
trademarks set forth in Exhibit B (“Immersion Trademarks”) in connection with
the Licensed Devices solely as provided in Exhibit B. Samsung agrees not to
affix any Immersion Trademarks to products other than the Licensed Devices.

 

[***] Confidential Treatment Requested

 

7



--------------------------------------------------------------------------------

3.4    Quality.  Samsung acknowledges that all use of the Immersion Trademarks
will inure to the benefit of Immersion. Samsung shall not register Immersion
Trademarks or a confusingly similar trademark in any jurisdiction and will not
adopt any trademark which is confusingly similar to any trademark of Immersion
or which includes a prominent portion of any trademark of Immersion. All use by
Samsung of the Immersion Trademarks will be subject to Immersion’s then-current
quality control requirements and trademark guidelines.

3.5    Acknowledgment.  Samsung acknowledges that Immersion is the sole and
exclusive owner of the Immersion Trademarks. Samsung agrees that Samsung will do
nothing inconsistent with such ownership either during the Term or afterwards.
Samsung agrees that use of the Immersion Trademarks by Samsung shall inure to
the benefit of and be on behalf of Immersion. Samsung acknowledges its
utilization of the Immersion Trademarks will not create any right, title, or
interest in the Immersion Trademarks in Samsung.

4.    DELIVERY AND IMPLEMENTATION OF LICENSED SOFTWARE.

4.1    Porting of Licensed Software.  Immersion shall cooperate with Samsung to
port the Licensed Software to Licensed TouchSense Devices selected by Samsung,
and to otherwise integrate the Licensed Software into such Licensed TouchSense
Devices. Subject to the restrictions set forth in this Agreement, all work
performed under this Section 4.1 and under Section 4.2 shall be subject to the
cooperation rules set forth in Section 1 of Exhibit C.

4.2    Application Support.  Immersion shall cooperate with Samsung to define
Current Haptic Applications for bundling with Licensed TouchSense Devices, which
applications may include but may not be limited to alerts, menu or user
interface effects, calling cues, power on/off effects, games and incoming call
effects, in each case, to the extent such applications are Current Haptic
Applications. Subject to the restrictions set forth in this Agreement, all work
performed under this Section 4.2 shall be subject to the cooperation rules set
forth in Section 2 of Exhibit C.

4.3    Upgrades, Updates and Error Corrections.

(a)      Updates/Upgrades. Immersion shall provide Samsung with Updates and/or
replacement versions that Immersion develops to any part of the Licensed
Software performed under Section 4.1, at no additional charge to Samsung.
Samsung and Immersion may agree to cooperate to port Upgrades to Licensed
TouchSense Device models selected by Samsung.

(b)      Error Corrections. In the event that Samsung notifies Immersion, in
accordance with Immersion’s then-current standard bug notification process,
about a material noncompliance of the Licensed Software with Immersion’s
then-current specifications for the Licensed Software, Immersion will use
commercially reasonable efforts to understand and correct such noncompliance.
Immersion will acknowledge Samsung’s notification of noncompliance promptly
after Immersion’s receipt of such notification. Within three (3) business days
following its acknowledgement of proper notification, Immersion will provide a
status report confirming Immersion’s ability or inability to reproduce the
reported noncompliance. Should Immersion be able to reproduce the noncompliance,
within five (5) business days following its acknowledgement of proper
notification, Immersion will provide Samsung with a plan and timetable for
resolution of the noncompliance. Should Immersion not be able to reproduce the
noncompliance, the parties will schedule a teleconference to discuss how to
proceed with resolution of the noncompliance. At Immersion’s request, Samsung
shall provide an Immersion engineering team with access to Samsung’s software
and/or hardware development tools and development environment (including
applicable user interface, operating system and other source code involving
calls to, or use of, the Licensed Software), at Samsung’s facilities, and shall
cooperate with Immersion to reproduce, understand and correct such
noncompliance. In the event that Immersion is unable to correct any such
noncompliance that is preventing commercial shipment of a Licensed TouchSense
Device, at Samsung’s request, Immersion shall provide a Samsung engineering team
with access to Immersion’s software and/or hardware development tools and
development environment (including applicable Licensed Software source code), at
Immersion’s facilities, and shall cooperate with Samsung to reproduce,
understand and correct such

 

[***] Confidential Treatment Requested

 

8



--------------------------------------------------------------------------------

noncompliance. Immersion shall be obligated to provide the services set forth in
Section 4 during the Term. The parties shall repeat the above process until the
Licensed Software complies with the then-current specifications agreed between
the parties or until Samsung has reasonably rejected the delivered Licensed
Software five (5) times. In such a case, the parties shall make good faith
efforts to amicably resolve the noncompliance. If the parties are unable to
reach a resolution after ninety (90) days of good faith negotiations, the matter
shall be resolved in accordance with the arbitration procedures set forth in
Section 14.3 (provided that any award requiring Immersion to provide any refund
shall be limited to a refund of [***] that is attributable to [***] following
the Samsung’s initial notification of noncompliance.

5.     FINANCIAL TERMS.

5.1    [***]. In partial consideration of the licenses granted herein for the
Term, Samsung shall pay to Immersion Ireland [***]:

[***]

5.2    Porting and Other Implementation Fees.    In consideration of the
integration and porting services provided by Immersion pursuant to Section 4,
Samsung shall pay to Immersion Ireland [***]

        [***]

5.3    Reports. On or before the forty-fifth (45th) day following the end of
each calendar quarter [***], Samsung will provide Immersion with a report, in a
form reasonably specified by the parties, detailing the number of individual
units of Licensed Devices (broken down by model number and stock-keeping unit
number or SKU).

5.4    Payments.

(a)      [***] Samsung shall pay Immersion Ireland [***] in accordance with the
payment schedule set forth in Section 5.1. All [***] payments are non-refundable
and non-creditable, in each case, except to the extent expressly provided in
this Agreement (without limiting Samsung’s rights to seek damages pursuant to a
material breach of this Agreement).

(b)      Integration and Porting Services Fee. Samsung shall pay Immersion
Ireland the Integration and Porting Services Fee in accordance with the payment
schedule set forth in Section 5.2. The Integration and Porting Services Fee
[***] payments are non-refundable and non-creditable, in each case, except to
the extent expressly provided in this Agreement (without limiting Samsung’s
rights to seek damages pursuant to a material breach of this Agreement). The
Integration and Porting Services Fee does not include materials and travel
expenses, which shall be agreed upon by the parties in writing, and which will
be separately invoiced to Samsung. Any such travel expenses shall be calculated
using the actual cost for airline tickets (based on economy airfare) and a per
diem allowance of $[***] per day for meals, ground transportation and
accommodations. Immersion shall provide Samsung with a copy of the original
invoices and Samsung’s prior written approval of such expense.

(c)      Payment Method. All monies to be paid by Samsung to Immersion shall be
paid to Immersion Ireland in U.S. dollars, by wire transfer of funds to a bank
and account number designated by Immersion Ireland. Any payments that remain
unpaid after such payments are due shall thereafter bear interest at a monthly
rate of 1%.

5.5    Taxes and Duties. Subject to Section 11.2, each party shall be
responsible for payment of any taxes imposed on such party. If Samsung is
required by a governmental authority, including a Korean tax authority, to
withhold any taxes on payments to be made by Samsung to Immersion Ireland
hereunder, Samsung shall have right to withhold and deduct such taxes from
payments to be made by Samsung. Samsung shall provide Immersion Ireland with any
certificate or other documentation that Samsung receives from a government
authority as proof of payment of such withheld taxes.

6.    Audits. If the parties mutually agree to renew this Agreement as
contemplated in Section 13.5, Immersion Ireland shall have the right to have an
independent auditor

 

[***] Confidential Treatment Requested

 

9



--------------------------------------------------------------------------------

audit from time to time the relevant books and records of Samsung in order to
confirm that the [***] Sold Units reported by Samsung pursuant to Section 5.3
are complete and accurate. Immersion Ireland will pay the costs of any audit of
Samsung; provided that if such audit reveals an understatement of [***] Sold
Units such that the amount of [***] Sold Units reported by Samsung pursuant to
Section 5.3 is [***] units, but where such audit reveals that the amount of
[***] Sold Units is [***] units, then Samsung shall pay Immersion Ireland the
amounts that would have been due had Samsung reported complete and accurate
amounts for [***] Sold Units, and Samsung shall also pay the reasonable costs of
each such audit. Any audit shall be preceded by at least forty-five (45) days’
advance written notice and shall be performed during normal business hours by
the auditor.

7.    RESERVATION OF RIGHTS.

7.1      Ownership of Preexisting Intellectual Property, Solely Developed
Technology, and the Licensed Software. Immersion shall retain sole ownership and
control of all Immersion Preexisting Technology, the Licensed Software
(including without limitation all Upgrades, Updates, error corrections,
replacement versions, and ports delivered to Samsung pursuant to this Agreement
[***]) and all Immersion Solely Developed Technology. Samsung shall retain sole
ownership and control of all Samsung Preexisting Technology and all Samsung
Solely Developed Technology. Except to the extent otherwise required by any
applicable laws, no implied rights or licenses are granted pursuant to this
Agreement.

7.2      Jointly-Created Intellectual Property.  The parties acknowledge that,
in the future, the parties may enter into agreements pursuant to which joint
development projects may be undertaken. While neither party shall have any
obligations unless and until such an agreement has been duly executed by the
parties, the parties currently acknowledge that (a) such agreement will contain,
among other things, appropriate ownership, licensing (under each party’s
background and foreground intellectual property rights) and financial terms in
connection with any joint development projects and other matters, and (b) to the
extent that the parties collaborate on and jointly develop any Intellectual
Property Rights in the course of performance under the terms of such agreements,
such Intellectual Property Rights will be jointly owned by the parties, and each
party shall be free to exploit such jointly-owned Intellectual Property Rights
in such ways as described in such an agreement without the need to pay any
royalties or other amounts to the other party (all without limiting the rights
and obligations of the parties with respect to any Intellectual Property Rights
separately owned or controlled by the other party), and (c) the parties will
address any other rights or licenses applicable thereto. The parties acknowledge
that if such an agreement is pursued, such agreement will be separately
negotiated and terms mutually agreed upon by both parties.

8.    PROTECTION.    Samsung acknowledges that the Licensed Software (and any
specifications, schematics, drawings, or other documentation related thereto)
contains trade secrets of Immersion and agrees that it shall not, and shall
cause its employees, agents, and/or contractors not to: (a) reverse engineer or
disassemble the Licensed Software or otherwise attempt to discover the internal
workings or design of the Licensed Software; or (b) develop methods to enable
unauthorized parties to use the Licensed Software (or any specifications,
schematics, drawings, or other documentation related thereto), except to the
extent that the foregoing prohibitions violate applicable local law and provided
that Samsung notifies Immersion in writing ninety (90) days prior to any
proposed action in contravention of such prohibitions. Further, Samsung shall
not modify, create any derivative works of, duplicate, disclose, or otherwise
use the Licensed Software except as expressly permitted hereunder and shall
protect the Licensed Software with at least the same degree of care with which
it protects its own similar confidential information (but in no event less than
reasonable care). Samsung acknowledges and agrees that unauthorized
modification, derivative work, duplication, disclosure, or other use of the
Licensed Software may cause Immersion serious financial loss. Accordingly, in
the event of any unauthorized modification, derivative work, duplication,
disclosure, or other use of the Licensed Software, Samsung agrees that Immersion
shall have the right to seek injunctive or other equitable relief.

9.    NO WARRANTIES.  EXCEPT AS EXPRESSLY SET FORTH IN SECTION 10, TO THE
MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LAW, NEITHER PARTY MAKES ANY PROMISES,
REPRESENTATIONS, OR WARRANTIES, EITHER EXPRESS, IMPLIED, STATUTORY, OR
OTHERWISE, WITH RESPECT TO THE LICENSED

 

[***] Confidential Treatment Requested

 

10



--------------------------------------------------------------------------------

SOFTWARE OR THE LICENSED DEVICES HEREUNDER, INCLUDING THEIR CONDITION, THEIR
CONFORMITY TO ANY REPRESENTATION OR DESCRIPTION, OR THE EXISTENCE OF ANY LATENT
OR PATENT DEFECTS, AND IMMERSION SPECIFICALLY EXCLUDES ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT, AND ANY
IMPLIED WARRANTIES ARISING FROM USAGE OF TRADE, COURSE OF DEALING, OR COURSE OF
PERFORMANCE.

 

10.

REPRESENTATIONS AND WARRANTIES.

 

  10.1

Mutual.

(a)    As of the date of execution of this Agreement, Immersion Ireland and
Samsung represents and warrants that it is duly organized and validly existing
under the laws of the jurisdiction of its organization or incorporation and, if
relevant under such laws, in good standing.

(b)     During the Term (and, in the case of Samsung, during the period of time
during which Samsung has [***]), Immersion Ireland and Samsung warrants that it
shall comply, in all material respects, with all applicable laws, regulations,
orders or judgments of any court order or other agency of government.

(c)    As of the date of execution of this Agreement, Immersion Ireland and
Samsung represents and warrants that it has the power to execute this Agreement
and any other documentation relating to this Agreement to which it is a party.

(d)    As of the date of execution of this Agreement, Immersion Ireland and
Samsung represents and warrants that: (i) it has the power to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver; (ii) it has the power to perform its
obligations under this Agreement and has taken all necessary action to authorize
such execution, delivery and performance; (iii) no consent of any third party is
required for it to enter into or perform this Agreement; (iv) such execution,
delivery and performance do not violate or conflict, in each case, in any
material manner, with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets.

 

  10.2

Immersion Ireland. Immersion Ireland warrants as follows:

(a)    At the time of delivery of any Licensed Software, Immersion Ireland
warrants that such Licensed Software will comply in all material respects with
Immersion’s published specifications therefor. Samsung’s sole remedy with
respect to breach of this warrant is set forth in Section 4.3(b).

(b)    The Licensed Software, as delivered by Immersion Ireland, does not
contain any known virus or any other contaminant, including but not limited to,
codes, commands or instructions that, in each case, may alter, delete, erase,
damage, disable, disrupt or otherwise interfere, in each case, in a manner not
intended by Samsung or set forth in the applicable Immersion specifications of
the Licensed Software, with the use of the Licensed Software, or any other
software, data or information.

(c)    Immersion Ireland warrants that, except for the Linux Modules and except
as otherwise disclosed by Immersion to Samsung prior to delivery to Samsung,
Immersion Ireland shall not incorporate any Open Source Software into the
Licensed Software without Samsung’s prior consent.

 

11.

INDEMNITY.

11.1    IP Claims.    Immersion Ireland agrees to (1) indemnify, hold harmless
and defend Samsung against any claim, legal action, or administrative procedure
filed against Samsung by a third party alleging that the Licensed Software, as
used within the scope of this Agreement, infringes any patent, copyright,
trademark, trade secret, or other intellectual property right of any third party
(an “IP Claim”), and (2) pay all damages, costs, including reasonable attorneys’
fees, finally awarded by a court of competent jurisdiction with respect to such
IP Claim awarded against Samsung in a final judgment or settlement approved in
advance and in writing by Immersion Ireland; provided that Samsung: (a) notifies
Immersion Ireland in writing within thirty (30) days of commencement of such IP
Claim, (b) grants Immersion Ireland sole control of the defense and settlement
of the IP Claim, and (c) provides Immersion Ireland with all

 

[***] Confidential Treatment Requested

 

11



--------------------------------------------------------------------------------

timely assistance, information and authority required for the defense and
settlement of the IP Claim. To avoid or settle any IP Claim, Immersion Ireland,
at its sole option and expense, may: (i) obtain for Samsung the right to
continue to use the Licensed Software as contemplated herein, (ii) modify the
Licensed Software so that it becomes non-infringing, but without materially
altering its functionality, (iii) replace the Licensed Software with
functionally equivalent non infringing technology, or, if options (i), (ii) and
(iii) above cannot be accomplished despite Immersion Ireland’s commercially
reasonable efforts, then Immersion Ireland may terminate this Agreement and, to
the extent that any [***] at the time of such termination, shall [***] occurring
after such termination. Notwithstanding the foregoing, Immersion Ireland assumes
no liability for IP Claims to the extent arising from or based on (i) the
combination of the Licensed Software with other products not provided by
Immersion Ireland where such claim would not have arisen from the use of the
Licensed Software standing alone; except where such combination is necessary for
or the intended use of the Licensed Software, (ii) any modification of the
Licensed Software not made by or under the authority of Immersion Ireland, where
such infringement would not have occurred but for such modifications, or
(iii) use of any version of the Licensed Software other than the current version
of the Licensed Software, if the infringement would not have occurred but for
use of such non-current version. Samsung’s sole and exclusive remedy with
respect to any IP Claim shall be for Immersion Ireland to perform its
obligations under this Section 11.

11.2    Immersion Ireland.    In the event that the Korean tax authorities
indicate that such Korean tax authorities intend to review the payments made by
Samsung to Immersion Ireland hereunder to determine whether any withholding tax
on such payments is required under applicable Korean law or international treaty
to be withheld by Samsung, Samsung shall immediately inform Immersion Ireland
and Immersion Corporation in writing regarding such inquiries. Immersion Ireland
and Immersion Corporation shall cooperate with Samsung on behalf of Immersion
Ireland or Immersion Corporation in connection with such inquiry, and Samsung
shall respond to such Korean tax authorities. However, in the event that the
Korean tax authorities assert that withholding tax should have been withheld on
such payments and impose such withholding tax thereafter (a “Withholding
Claim”), Immersion Ireland or Immersion Corporation shall either (a) pay such
withholding tax (including taxes due, penalty, interest, etc. imposed by such
Korean tax authority) (collectively, the “Imposed Tax”) by the due date imposed
by such Korean tax authority directly to such Korean tax authority or, if
necessary, Immersion Ireland or Immersion Corporation may pay Samsung the amount
equal to the Imposed Tax to comply with such Withholding Claim by Samsung as an
obligatory tax payer on behalf of Immersion Ireland or Immersion Corporation, or
(b) appeal such Withholding Claim through all applicable administrative and
judicial sources of appeal (provided that Immersion shall pay the Imposed Tax
and all related expenses to appeal such Withholding Claim according to 11.2(a)
above), and Samsung shall cooperate with Immersion Ireland and Immersion
Corporation in connection with such appeal. For the avoidance of doubt, Samsung
may not settle any Withholding Claim without the consent of Immersion Ireland
and Immersion Corporation. For the purpose of clarity, Immersion shall
indemnify, hold harmless, and defend Samsung against any claim, legal action, or
administrative procedure in connection with any withholding tax issues. In a
reasonable opinion of an independent tax attorney agreed between the parties, if
it is reasonably likely that the Korean tax authorities challenge the issue of
beneficial ownership with respect to Immersion Ireland, then Samsung is entitled
to withhold applicable withholding taxes. Samsung shall provide all necessary
assistance to Immersion to enable Immersion to obtain a credit for any Imposed
Taxes paid by Immersion (or any amounts withheld by Samsung, including any
Imposed Taxes withheld by Samsung) if permitted/available under applicable law.

11.3     Immersion Ireland has executed an Application for Entitlement to
Reduced Tax Rate on Domestic Source Income (for Foreign Corporation)
(“Application”) attached as Exhibit D hereto, and has delivered such Application
on or prior to the execution of this Agreement.

12. LIMITATION OF LIABILITY.    IN NO EVENT WILL IMMERSION BE LIABLE FOR ANY
LOSS OF USE, LOSS OF PROFIT, INTERRUPTION OF BUSINESS, OR ANY INDIRECT, SPECIAL,
INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING LOST
PROFITS), REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT PRODUCT LIABILITY, OR OTHERWISE, EVEN IF IMMERSION HAS BEEN
ADVISED, OR SHOULD HAVE BEEN AWARE, OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT
FOR INDEMNIFICATION OBLIGATIONS AND A BREACH OF

 

[***] Confidential Treatment Requested

 

12



--------------------------------------------------------------------------------

THE CONFIDENTIALITY PROVISIONS SET FORTH HEREIN, IN NO EVENT WILL IMMERSION’S
LIABILITY UNDER THIS AGREEMENT, WHETHER IN CONTRACT, TORT, OR ANY OTHER THEORY
OF LIABILITY, EXCEED THE TOTAL AMOUNT RECEIVED BY IMMERSION FROM SAMSUNG
PURSUANT TO THIS AGREEMENT. The parties acknowledge that the limitations of
liability in this Section 12 and in the other provisions of this Agreement and
the allocation of risk herein are an essential element of the bargain between
the parties, without which Immersion Ireland would not have entered into this
Agreement. Immersion Ireland’s pricing reflects this allocation of risk and the
limitation of liability specified herein.

 

13.

TERM AND TERMINATION.

13.1    Term.  This Agreement shall commence as of the Effective Date and
continue until [***] (the “Term”). Thereafter, this Agreement may be renewed for
additional periods of time only upon the mutual written agreement between the
parties hereto via a written amendment to this Agreement.

13.2    Termination For Cause.  Either party may terminate this Agreement by
written notice if the other party materially breaches the terms of this
Agreement and fails to cure such breach within sixty (60) days of receipt of
written notice thereof by such other party.

13.3    Effect of Termination.  Notwithstanding anything to the contrary in this
Agreement, upon the expiration or termination of this Agreement for any reason:
(a) Samsung shall immediately cease distributing all Licensed Devices, using all
Immersion Trademarks, and holding itself out as a reseller or distributor of the
Licensed Software and shall promptly return or destroy, as directed by
Immersion, all copies of the Licensed Software (and confidential information)
and provide Immersion Ireland with a written certification of such destruction
signed by an officer of Samsung; and (b) all rights and licenses granted by
Immersion hereunder shall immediately cease, and Samsung shall immediately pay
to Immersion all amounts then due and outstanding under this Agreement (if any).
The defined terms in this Agreement and the rights and obligations contained in
the following sections shall survive any expiration or termination of this
Agreement: Section 1, Section 2.2, Section 2.4, Section 2.5, Section 3.1 through
Section 3.3 (in each case, during the period of time that Samsung has [***]),
Section 3.4, Section 3.5, Section 5.1 (with respect to amounts due at the end of
the Term), Section 5.2 (with respect to amounts due at the end of the Term),
Section 5.3 through Section 6, Section 7, Section 8, Section 9, Section 11,
Section 12, Section 13, and Section 14.

13.4    [***].    Subject to the terms and conditions of this Section 13.4
(including, but not limited to, payment of the applicable fees to Immersion
Ireland), Samsung may exercise one of the following:

(a)    [***].    Notwithstanding Section 13.3, if on or prior to [***], Samsung
provides written notice to Immersion Ireland that Samsung would like to exercise
its rights pursuant to this Section 13.4(a) (and pays to Immersion Ireland an
amount equal to U.S.$[***]), then Samsung may continue to sell Licensed Device
models after the expiration of the Term that, as of the expiration of the Term,
Samsung had commenced commercially producing, distributing and selling, for a
period not to exceed [***] (the “[***]”);

(b)    [***].    Notwithstanding Section 13.3, if on or prior to [***], Samsung
provides written notice to Immersion Ireland that Samsung would like to exercise
its rights pursuant to this Section 13.4(b) (and pays to Immersion Ireland an
amount equal to U.S.$[***]), then Samsung may continue to sell Licensed Device
models after the expiration of the Term that, as of the expiration of the Term,
Samsung had commenced commercially producing, distributing and selling, for a
period not to exceed [***] (the “[***]”); or

 

[***] Confidential Treatment Requested

 

13



--------------------------------------------------------------------------------

(c)    [***]. Notwithstanding Section 13.3, if on or prior to [***], Samsung
provides written notice to Immersion Ireland that Samsung would like to exercise
its rights pursuant to this Section 13.4(c) (and pays to Immersion Ireland an
amount equal to U.S.$ [***]), then Samsung may continue to sell a Licensed
Device model after the expiration of the Term that, as of the expiration of the
Term, Samsung had commenced commercially producing, distributing and selling,
[***] such Licensed Device model (the “[***]”).

 

  13.5

Price Protection.

(a)    [***] Sold Units [***]. If the [***] Sold Units reported by Samsung
pursuant to Section 5.3 (or determined in an audit pursuant to Section 6) is
[***], then if Immersion and Samsung mutually agree to renew this Agreement,
then [***] consideration for the licenses set forth in this Agreement (as
renewed) shall not [***] (unless otherwise agreed in writing by the parties),
with respect to the [***] the Term, so long as, in connection with such
amendment to renew this Agreement, Samsung agrees that all other terms and
conditions set forth in this Agreement apply to this Agreement (as renewed).
Notwithstanding the foregoing, no party shall be required to enter into any
agreement (including, but not limited to, an amendment to extend the Term), and
no party shall be entitled to unilaterally renew this Agreement or amend this
Agreement in any way to extend the Term [***], in each case, without the other
party’s written consent via an amendment to this Agreement.

(b)    [***] Sold Units [***]. If the [***] Sold Units reported by Samsung
pursuant to Section 5.3 (or determined in an audit pursuant to Section 6) is
[***], then if Immersion and Samsung mutually agree to renew this Agreement,
then [***] consideration for the licenses set forth in this Agreement (as
renewed) shall not [***] (unless otherwise agreed in writing by the parties),
with respect to the [***] the Term, so long as, in connection with such
amendment to renew this Agreement, Samsung agrees that all other terms and
conditions set forth in this Agreement apply to this Agreement (as renewed).
Notwithstanding the foregoing, no party shall be required to enter into any
agreement (including, but not limited to, an amendment to extend the Term), and
no party shall be entitled to unilaterally renew this Agreement or amend this
Agreement in any way to extend the Term [***], in each case, without the other
party’s written consent via an amendment to this Agreement.

 

14.

MISCELLANEOUS.

14.1    Succession and Assignment. Either party may not assign this Agreement
without the prior written consent of the other party, provided however that this
Agreement may be assigned either to an Affiliate of the assigning party, or to a
corporate successor in interest in the case of a merger or acquisition or in
connection with a sale of substantially all of a party’s assets, in each case,
without the prior approval of the other party. Any attempt to assign this
Agreement, or any license granted herein, in violation of the provisions of this
Section 14.1 shall be void. Immersion Ireland shall ensure that any third party
to whom Immersion Ireland assigns this Agreement (or sells the Intellectual
Property Rights related to this Agreement) shall fully assume all the
obligations and responsibilities under this Agreement of Immersion Ireland,
including, but not limited to, continuing to grant the licenses to Samsung under
this Agreement. Upon consummation of a Change of Control of Immersion Ireland to
a Samsung Competitor, or if Immersion Ireland delegates its obligations
hereunder or assigns this Agreement to a Samsung Competitor, in whole or in
part, either voluntarily or by operation of law, without the prior written
consent of Samsung, Samsung may (i) obtain a refund for [***] and/or (ii) may
cease to pay Integration and Porting Services Fees for the remaining portion of
the Term; provided that, if Samsung exercises its rights with respect to either
(i) and/or (ii), then no party (including, but not limited to, Immersion
Ireland, Immersion Corporation or an entity that acquires Immersion Ireland or
Immersion Corporation) shall be obligated to perform any services (including,
but not limited to, Section 4) for Samsung. Further, in case of a Change of
Control of Immersion Ireland to a Samsung Competitor, Immersion Ireland shall
ensure that Samsung may continue to use the Source Code to enable Samsung to
exercise its license granted under this Agreement and Immersion shall

 

[***] Confidential Treatment Requested

 

14



--------------------------------------------------------------------------------

provide all reasonable assistance and reasonable support to enable Samsung to
exercise such license. “Change of Control” shall be deemed to have occurred in
the event that (i) a Samsung Competitor acquires ownership, directly or
indirectly, of more than fifty percent (50%) of the voting shares of Immersion
Ireland, or otherwise the possession, directly or indirectly, of the power to
direct or cause the directions of the management and policies of Immersion
Ireland (whether by reason of acquisition, merger, reorganization, operation of
law or otherwise); or (ii) all, or substantially all, of Immersion Ireland’s
assets are acquired (whether by reason of acquisition, merger, reorganization,
operation of law or otherwise) by, or combined by merger with, any other third
party.

14.2    Third Party Beneficiary.    Notwithstanding anything to the contrary in
this Agreement, Immersion Corporation shall fulfill any of Immersion Ireland’s
obligations pursuant to this Agreement should Immersion Ireland fail to meet any
of its assumed obligations. Immersion Ireland and Immersion Corporation shall be
jointly and severally liable for any breach of this Agreement by Immersion
Ireland or Immersion Corporation or failure to perform any obligations of
Immersion Ireland or Immersion Corporation under or in relation to this
Agreement. Further, Immersion Corporation reserves the right to fully enforce in
its own name, at law and in equity, any and all rights of Immersion Ireland
under this Agreement should Immersion Ireland fail to assert such rights.

14.3    Governing Law.  The validity of this Agreement, the construction and
enforcement of its terms, and the interpretation of the rights and duties of the
parties shall be governed by the laws of the state of New York, U.S.A.,
excluding its choice of law principles. The parties shall in good faith attempt
to resolve any dispute arising out of or related to this Agreement promptly by
negotiations between executives who have authority to settle such controversy.
If such dispute has not been resolved by negotiation within ninety (90) days,
the parties shall endeavor to settle such dispute by binding arbitration in
Maui, Hawaii, conducted expeditiously in accordance with the Rules of
Arbitration of the International Chamber of Commerce, or equivalent thereof if
agreed between the parties; provided, however, that if one party has requested
the other to participate in negotiation and the other has failed to participate,
the requesting party may initiate arbitration before the expiration of the above
period. The award of the arbitration shall be made pursuant to a written opinion
stating the legal basis and factual findings underlying the opinion and shall be
final and binding upon the parties.

 

  14.4    Confidential

Information.

  (a)    Immersion Disclosures.    Samsung agrees to treat as confidential, and
not to use for any other purpose other than permitted by Immersion, any
information designated as confidential information by Immersion, and provided to
Samsung by Immersion during the course of this Agreement which is either marked
as confidential or proprietary or summarized and identified in writing as
confidential or proprietary within thirty (30) days after disclosure, and
further agrees not to disclose such confidential information to third parties.

  (b)    Samsung Disclosures.  Immersion agrees to treat as confidential, and
not to use for any other purpose other than permitted by Samsung, any
information designated as confidential information by Samsung, and provided to
Immersion by Samsung during the course of this Agreement which is either marked
as confidential or proprietary or summarized and identified in writing as
confidential or proprietary within thirty (30) days after disclosure, and
further agrees not to disclose such confidential information to third parties.

  (c)    Exceptions.  The foregoing obligations of confidentiality do not apply
to information which (i) was previously known to the recipient without a duty of
confidentiality, (ii) is rightfully received from a third party by the recipient
without a duty of confidentiality, or (iii) becomes publicly known or publicly
available without breach of this Agreement, (iv) was communicated by such
disclosing party to an unaffiliated third party on an unrestricted basis; or
(v) is independently developed without use of disclosing party’s Confidential
Information. In the event either party receives a subpoena or other legal
process requiring the disclosure of confidential information previously
disclosed by the other, the party receiving such subpoena or legal process shall
promptly notify the other party in order to permit such party to seek to prevent
or limit disclosure of its confidential information. Provided such notice is
timely given, required disclosure of confidential information pursuant to
subpoena or other legal process shall not constitute a breach of this Agreement.
Each party may, in the course of conducting such party’s business, disclose
confidential information received from the other party to the recipient party’s
professional business advisors such as accountants and attorneys or as otherwise
required to comply with the law.

 

[***] Confidential Treatment Requested

 

15



--------------------------------------------------------------------------------

14.5    Confidentiality of Agreement.  Notwithstanding anything in this
Agreement to the contrary, neither party shall disclose the information within
the body of this Agreement, as well as the exhibits, to any third parties other
than: (a) to the extent approved in writing in advance by the other party;
(b) to the extent legally compelled, provided, however, that prior to any such
compelled disclosure, such party shall give the other party reasonable advance
notice and shall cooperate with such other party in protecting against any such
disclosure and/or obtaining a protective order narrowing the scope of such
disclosure; (c) as required by the applicable securities laws, including,
without limitation, requirements to file a copy of this Agreement (redacted to
the extent reasonably permitted by applicable law) or to disclose information
regarding the provisions hereof or performance hereunder to applicable
regulatory authorities, provided that such party shall give the other party
reasonable advance notice of such disclosure; (d) in confidence, to legal
counsel and accountants; (e) in confidence, in connection with a bona-fide
proposed merger, acquisition or similar transaction; (f) in confidence, to banks
and financing sources and their advisors for a reasonable business purpose; or
(g) as reasonably necessary in connection with the enforcement of this
Agreement.

14.6    No Agency.  Neither party is the agent, partner, or joint venturer with
respect to the other party. Neither party is authorized to act as the agent,
partner, or joint venturer of the other party hereunder in any respect.

14.7    No Waiver.    No delay or omission by either party hereto to exercise
any right or power occurring upon any noncompliance or default by the other
party with respect to any of the terms of this Agreement shall impair any such
right or power or be construed to be a waiver thereof. A waiver by either of the
parties hereto of any of the covenants, conditions, or agreements to be
performed by the other shall not be construed to be a waiver of any succeeding
breach thereof or of any covenant, condition, or agreement herein contained.
Unless stated otherwise, all remedies provided for in this Agreement shall be
cumulative and in addition to and not in lieu of any other remedies available to
either party at law, in equity, or otherwise.

14.8    Notices.  All notices sent under this Agreement shall be deemed
effective when received and made in writing by either (a) registered mail,
(b) certified mail, return receipt requested, or (c) DHL, Federal Express, UPS,
or other reliable overnight courier service, and, except as otherwise revised by
written notice provided in conformance with this Section 14.8, shall be sent to
the address and attention set forth on the cover page hereof.

14.9    General.  The paragraph headings appearing in this Agreement are
inserted only as a matter of convenience and in no way define, limit, construe,
or describe the scope or extent of such section or in any way affect this
Agreement. Where the singular is used in this Agreement, the same shall be
construed as meaning the plural where the context so admits or requires and the
converse shall hold as applicable. Whenever used in this Agreement, unless
otherwise specified, the terms “includes,” “including,” “e.g.,” “for example,”
“such as” and other similar terms are deemed to include the term “without
limitation” immediately thereafter. Each party acknowledges that it has had the
opportunity to review this Agreement with legal counsel of its choice, and there
will be no presumption that ambiguities will be construed or interpreted against
the drafter, and no presumptions made or inferences drawn because of the
inclusion of a term not contained in a prior draft or the deletion of a term
contained in a prior draft. If any one or more of the provisions of this
Agreement shall be held to be invalid, illegal, or unenforceable, the validity,
legality, or enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired thereby and the invalid, illegal, or
unenforceable provision shall be changed and interpreted so as to best
accomplish the objectives of the provision within the limits of applicable law.
This Agreement constitutes the entire agreement between Immersion and Samsung
with respect to the matters contained herein and supersedes all prior oral or
written representations, proposals, quotations, understandings, and agreements
(including, but not limited to, [***]). Unless otherwise separately agreed to in
writing by Immersion, any additional or different terms, whether contained in
Samsung’s purchase order, acknowledgement form, or any other communication of
Samsung, are unacceptable to Immersion, are expressly rejected, and shall not
become part of this Agreement. Any

 

[***] Confidential Treatment Requested

 

16



--------------------------------------------------------------------------------

amendment to this Agreement must be in writing and signed by authorized
representatives of both parties hereto. This Agreement may be executed
simultaneously in two or more counterparts (including via PDF or facsimile),
each of which will be considered an original, but all of which together will
constitute one and the same instrument. This Agreement is in the English
language only, which language shall be controlling in all respects, and all
versions of this Agreement in any other language shall be for accommodation only
and shall not be binding on the parties. All communications and notices made or
given pursuant to this Agreement shall be in English.

[Remainder of Page Intentionally Left Blank]

 

[***] Confidential Treatment Requested

 

17



--------------------------------------------------------------------------------

EXHIBIT A

IMMERSION TOUCHSENSE SOLUTIONS

 

 

Name

 

 

 

Description

 

TouchSense 3000 (“TS3000”)

 

 

Immersion’s TouchSense Player 3000 (and any related haptic effect libraries),
executable only in object code format, providing single-actuator support, solely
in the form delivered by Immersion Ireland to Samsung pursuant to this
Agreement.

 

TouchSense 4000 (“TS4000”)

 

 

Immersion’s TouchSense Player 4000 (and any related haptic effect libraries),
executable only in object code format, providing multiple-actuator support,
solely in the form delivered by Immersion Ireland to Samsung pursuant to this
Agreement.

 

TouchSense 5000 (“TS5000”)

 

 

Immersion’s TouchSense Player 5000 (and any related haptic effect libraries),
executable only in object code format, providing Piezoactuator support, solely
in the form delivered by Immersion Ireland to Samsung pursuant to this
Agreement.

 

Integrator (formerly MOTIV) (“Integrator”)  

The modules of Immersion Corporation’s Integrator that are
commercially-available as of the Effective Date – which includes, and is limited
to, the following modules:

 

•    User Interface Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module provides a mechanism
to integrate haptics into applications of the Android operating system that are
developed using standard Android operating system “widgets.”

 

•    Theme Manager Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module provides default
haptic themes that can be applied to the Android operating system.

 

•    Reverb Module, solely in the form delivered by Immersion Ireland to Samsung
pursuant to this Agreement. Generally, this module translates audio data into
haptic effects.

 

•    Ringtones Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module couples pre-designed
haptic effects with ringtones.

 

•    WebKit Module, solely in the form delivered by Immersion Ireland to Samsung
pursuant to this Agreement. Generally, this module provides a mechanism to
integrate haptics into standard elements of webpages when viewed with the
browser software known as “WebKit”.

 

HD Integrator (“HD Integrator”)

 

The modules of Immersion Corporation’s HD Integrator that are
commercially-available as of the Effective Date – which includes, and is limited
to, the following modules:

 

•    User Interface Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module provides a mechanism
to integrate haptics into applications of the Android operating system that are
developed using standard Android operating system “widgets.”

 

[***] Confidential Treatment Requested

 

18



--------------------------------------------------------------------------------

    

•    Theme Manager Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module provides default
haptic themes that can be applied to the Android operating system.

 

•    Reverb Module, solely in the form delivered by Immersion Ireland to Samsung
pursuant to this Agreement. Generally, this module translates audio data into
haptic effects.

 

•    Ringtones Module, solely in the form delivered by Immersion Ireland to
Samsung pursuant to this Agreement. Generally, this module couples pre-designed
haptic effects with ringtones.

 

•    WebKit Module, solely in the form delivered by Immersion Ireland to Samsung
pursuant to this Agreement. Generally, this module provides a mechanism to
integrate haptics into standard elements of webpages when viewed with the
browser software known as “WebKit”.

 

 

[***] Confidential Treatment Requested

 

19



--------------------------------------------------------------------------------

EXHIBIT B

ATTRIBUTION

 

 

Weblink or manuals

 

  

 

Required Logo and/or Legend

 

(1)        Samsung will use best efforts to place the language in the column to
the immediate right on an Internet website or manuals designed to be accessed by
end users (located in the United States) of Licensed Devices.

 

(2)        Samsung must also use best efforts to place the following Immersion
logo (or future derivative or version of the mark created by Immersion),
prominently in the appropriate portion of such Internet website or manuals:

 

 

(3)

  

LOGO [g513302001.jpg]

 

TouchSense® Technology and TouchSense ®System 3000 Series and TouchSense ®System
5000 Series Licensed from Immersion Corporation. TouchSense ®System 3000 Series,
TouchSense ®System 5000 Series, and other Immersion software contained herein
are protected under one or more of the U.S. Patents found at the following
address www.immersion.com/patent-marking.html and other patents pending

 

 

 

[***] Confidential Treatment Requested

 

20



--------------------------------------------------------------------------------

EXHIBIT C

COOPERATIVE IMPLEMENTATION

[***]

 

[***] Confidential Treatment Requested

 

21



--------------------------------------------------------------------------------

EXHIBIT D

Application for Entitlement to Reduced Tax Rate on Domestic Source Income (for
Foreign Corporation)

[See Attached]

 

[***] Confidential Treatment Requested

 

22



--------------------------------------------------------------------------------

LOGO [g513302img1.jpg]

[***] Confidential Treatment Requested

 

Enforcement Regulation of the Corporate Income Tax Law [Form No, 72-2]

Application for Entitlement to Reduced Tax Rate on Domestic Source Income (for
Foreign Corporation)

Please check the appropriate ¨

1. Applicant Information

¨ Type of Entity

x Corporation, ¨ Pension, ¨ Fund,

¨ Overseas investment vehicle recognized as beneficial owner under tax treaty

(Relevant tax treaty provisions: ) ¨ Other ¨

¨ Name of corporation, Immersion Software Ireland Limited

¨ Address Ulysses House, Foley Street, Dublin 1

¨ Name of Representative Liam Grainger ¨ Country of Residence Ireland

¨ Taxpayer Identification No. 9822582N

¨Country Code IE

Date of Incorporation October 24, 2011

¨ Telephone Number 353 018881004

2. Claim of Applicable Tax Treaty Provisions

¨ Tax Treaty between Korea and Ireland :

Article 12 Paragraph 1 Subparagraph Type of Income Roythes Tax Rate 0 %

Article Paragraph Subparagraph Type of Income Tax Rate%

Article Paragraph Subparagraph Type of Income Tax Rate%

3. Determination of Beneficial Owner

¨A pension established under the laws of a tax treaty partner country, which are
equivalent to the Korean National Pension Act, Public Officials Pension Act,
Armed Forces Personnel Act, Pension for Private School Teachers and Staff Act,
and Guarantee of Workers’ Retirement, Benefits Act, etc.: Yes ¨ No  x

¨ A find that is established as a non-profit organization under the laws of a
tax treaty partner country, which does not distribute its profits to its
members: Yes ¨ No x

¨ An overseas investment vehicle recognized as beneficial owner under the tax
treaty between Korean and the country in which it is incorporated: Yes ¨ No x

¨ Is the corporation liable to tax under the tax laws of the country of
residence?: Yes x No ¨

¨ Is the corporation a beneficial owner of domestic source income?: Yes x No ¨

¨ Is the Applicant or its income subject to the provisions of the tax treaty
between Korea and its country of residence that deny (restrict) tax treaty
benefits? Yes¨ No x

The Applicant hereby confirms that with regard to submitting this Application
pursuant to Article 98-6 of the Corporate Income Tax Law (“CITL”) and Article
138-7 of the Enforcement Decree of CITL (“ED-CITL”), the Applicant is clearly
aware of the followings provided below that there is no false statement in the
contents of this Application, and that the Applicant is the beneficial owner (or
attorney-in-fact authorized to sign this Application on behalf of the beneficial
owner) of all the domestic source income which this application relates.

1) The Applicant is aware that if any of the contents of this Application is
different from true facts, the amount of withholding tax under this Application
may be less than the amount of withholding tax that shall be withheld in
accordance with the relevant laws.

2) The Applicant is aware that if it answers “Yes” to any one of ¨ through ¨
above satisfying the requirements thereof, the withhold agent shall apply the
reduced tax rate under the tax treaty between Korea and the country in which the
relevant pension, etc. is established,

3) The Applicant is aware that if it answers “No” to any one of 14 and 15 or
“Yes” to 16 above, the reduced tax rate under the tax treaty between Korea and
the country of the Applicant’s residence shall not apply,

Date

July 1, 2012

Applicant (Representative)( Signature or Seal)

To Samsung Electronic, Co. Ltd

Attachment: Documents substantiating the fact that the Applicant falls under any
of the categories ¨ through ¨

Attorney-in-Fact

17 Type 18 Name of individual on corporation 19 Taxpayer ID No. (Resident
Registration No.) ¨ Tax Administrator ¨ Other

20 Address or Location



--------------------------------------------------------------------------------

LOGO [g513302img2.jpg]

[***] Confidential Treatment Requested

 

Filling Instruction

The Filing date is the date on which the withholding agent files this
Application as received from the beneficial owner and the filing number is the
serial number assigned to such filing.

1. This Application shall be submitted by a foreign corporation which wishes to
apply a reduced tax rate under the relevant tax treaty applicable to its Korean
source income, and this form shall not be submitted by a foreign corporation
which is exempt from Korean withholding tax pursuant to the relevant tax treaty.
In the case where the Applicant receives additional Korean source income after
the submission of this Application whereby a reduced tax rate under the relevant
tax treaty was applied to the previous Korean source income, the Applicant is
required to prepare and file a new application if there is any change in its
corporate name, representative, taxpayer ID No., address, country of residence
and telephone number, etc., or if three years have elapsed since the submission
of this Application.

2. Item 1 Check the appropriate type of entity that applies. If the Applicant is
a pension, fund of overseas investment vehicle falling under any one of the
items under Article 138-7(5) of the ED-CITL, check the appropriate [space].
Also, enter the relevant tax treaty provisions in the parentheses in the case of
an overseas investment vehicle. For other types of Applicants such as a
government , local government or central bank, etc., select “Other” and specify
the type in parentheses.

3. Item 2 Enter the Applicant’s full name in English.

4. Item 3 If the representative is a foreigner: enter his/her full English name
as shown in his/her passport.

5. Item 4 Enter the investment registration number from the investment
registration certificate. In the absence of such number, enter the Applicant’s
taxpayer ID No. issued by the tax authority of its residence country (enter the
Applicant’s Korean taxpayer ID No if it is issued by the district tax office).

6. Item 5 Enter the Applicant’s date of incorporation in the following formal:
YYYY-MM-DD.

7. Item 6 Enter the Applicant’s address in English in the following order:
street number, street name, city, state, postal code and Country. Do not enter a
PO Box.

8. Items 7 and 8 Enter the country abbreviation and code from ISO Country Codes
set by the International Organization for Standardization (ISO).

9. Item 9 Enter current telephone number including the country code and area
code, if any.

10. Item 10 Enter the tax treaty and relevant provisions therein to be applied,
type of relevant Korean source income and reduced tax rate If the reduced tax
rate under the relevant tax treaty does not include local income surtax, enter a
tax rate reflecting the tax rate under Article 89(1) of the Local Tax Law.

11. If the Applicant answers “Yes” to any one of 11 through 13 satisfying the
requirement thereof, the reduced tax rate under the tax treaty between Korea and
the country in which the Applicant (i.e., the pension, fund or overseas
investment vehicle, etc) is established’s ted shall be applied.

12. If the Applicant answers “No” to any one of 14 and 15 the reduced tax rate
under the relevant tax treaty shall not apply.

13. For Item 16, confirm whether or not the Applicant or its income is subject
to the provisions of the tax treaty between Korea and its country of residence
which deny (restrict) the tax treaty benefits. If checked “Yes,” the Applicant
shall not be entitled to the reduced tax treaty under the tax treaty,

14. Items 17 through 30 should be completed when an attorney-in-fact submits
this Application on behalf of the Applicant. An attorney-in-fact other than a
tax administrator under Article 82 of the National tax Basic Law is required to
submit the power of Attorney together with a Korean translation

15. The withholding agent or overseas investment vehicle who received this
Application (including any attachments thereto) is required to maintain it for
five years starting from the day following the withholding tax payment due date
under Article 98(1) of the CITL and submit it upon request to the Chief of the
district tax office having jurisdiction over the tax payment place of the
withholding agent.